Citation Nr: 0823488	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-30 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1984 to July 
1984.  He had additional periods of active duty for training 
(ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.

In June 2008, a motion to advance this case on the Board's 
docket was granted under the authority of 38 U.S.C.A. § 
7102(a) (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The issues of entitlement to service connection for residuals 
of a back and neck injury are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in April 1988, the RO denied service 
connection for residuals of a back injury; the veteran was 
notified of the decision but he did not appeal.

2.  The evidence associated with the claims file subsequent 
to the April 1988 RO decision raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection residuals of a back injury.

3.  By rating decision in April 1988, the RO denied service 
connection for residuals of a head injury; the veteran was 
notified of the decision but he did not appeal.

4.  The evidence associated with the claims file subsequent 
to the April 1988 RO decision raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection residuals of a head injury.


CONCLUSIONS OF LAW

1.  The April 1988 rating decision denying entitlement to 
service connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The additional evidence presented since the April 1988 
rating decision is new and material, and the claim for 
service connection for residuals of a back injury has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The April 1988 rating decision denying entitlement to 
service connection for residuals of a head injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  The additional evidence presented since the April 1988 
rating decision is new and material, and the claim for 
service connection for residuals of a head injury has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for residuals of a head and back injury 
were denied in an April 1988 rating decision presumably for 
lack of showing of any etiological relationship between the 
veteran's back and neck complaints at the time and his 
military service.  The veteran was notified of the decision 
and of his appellate rights with respect thereto, but did not 
appeal.  

Evidence received at the time of the April 1988 rating 
decision included service medical records which noted history 
of complaints of a back injury since February 1984 when he 
recalled receiving back strain from slipping on ice.  A March 
1984 emergency care treatment record showed that the veteran 
reported slipping on ice and fell backwards hitting his head 
and neck.  Neurological examination was grossly intact and 
radiographs were within normal limits with no fracture noted.  
A May 1984 emergency care treatment record indicated that the 
veteran described a stabbing pain from the top middle of the 
back.  He indicated he was walking and fell backwards landing 
on his tailbone.  A history of personality disorder was 
noted.  The diagnosis was pseudo back pain.  The veteran was 
also seen in the orthopedic clinic in May 1984 in which he 
reported falling on ice in recruit training in March and was 
diagnosed as having a compression fracture of the C-5.  X-
rays showed normal cervical spine.  The assessment noted a 
normal examination.  

The examiner noted in a January 1985 examination report that 
the veteran left active duty in June 1984 and by history 
reported injuring his back initially while on active duty in 
February 1984.  After active duty he indicated he was sent to 
school in New Orleans and subsequently reinjured himself on a 
civilian job in November 1984 and again injured his back in a 
fight on January 5, 1985 while on military drill.  It was 
noted that the veteran was quite hostile on January 6, 1985 
and left the clinic office before an adequate evaluation 
could proceed.  

Evidence received after the April 1988 rating decision 
included: a statement from Christopher L. Meyer, M.D., dated 
in June 2005 noting the veteran's 1984 fall in boot camp 
which affected the veteran's back and neck and stating 
current advanced spondolytic changes progressing to the point 
of ankylosis with level 3 fusion in the mid portion of the 
cervical spine, most likely an auto fusion from the injury to 
the ligament at the time of his fall; and a letter by Jon 
Thatcher, M.D., received in October 2005 noting longstanding 
spine problems from an injury in 1984. 

These medical statements are new and material in that they 
state medical opinions that the veteran's current residuals 
of the head and back were due to the 1984 service injury.  
The Board finds that such opinions raise a reasonable 
possibility of substantiating the claims.  Accordingly, in 
applying the fair process review contemplated by the terms of 
38 C.F.R. § 3.156(c), it is concluded that new and material 
evidence has been submitted to reopen the claims of service 
connection for residuals of a back and head injury.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.  The appeal is granted to this 
extent only.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a head injury.  The appeal is granted to this 
extent only.


REMAND

The veteran contends that his current back and head 
conditions are the result of injuries while in service to 
include active duty and active duty for training.  

Service connection is granted for injury or disease incurred 
or aggravated in the line of duty in the active military, 
naval, or air service if separation from the period of 
service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the veteran was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the veteran was disabled 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.6(a) (2007).

"Active duty for training" includes full-time duty for 
training, where the service member is available for duty 
around-the-clock, performed by the reserve components, i.e., 
the National Guard and the Reserves.  38 U.S.C.A. § 101(22) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.6(c) (2007).  Annual 
training is an example of active duty for training. Inactive 
duty training is training duty, other than full time, 
performed by the reserve components.  38 U.S.C.A. § 101(23) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.6(d) (2007).  Weekend 
drills usually consist of four four-hour blocks of training 
and, at the end of each day, the service member is released 
from duty; weekend drills are inactive duty training.  Thus, 
in the case of members of a Reserve component, service 
connection is granted for either an injury or disease 
incurred during annual training, but only for an injury 
incurred during a weekend drill.

As noted above, the veteran has submitted private medical 
evidence indicating that there may be an etiological 
relationship between the veteran's active duty service period 
and his current back and neck/head complaints.  The veteran 
has not had a VA examination to determine whether any current 
disabilities are the result of injuries while in service.  
Therefore, further development of the medical record is 
necessary with regard to these issues.  See 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the veteran 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b), to 
include notice specified by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Thereafter, the RO should schedule 
the veteran for appropriate VA 
examinations to determine the nature and 
etiology of any residuals of a back or 
head injury.  The RO should provide the 
examiners with a statement of all periods 
of ACDUTRA and inactive duty for training 
(INACDTURA) service.  The claim folders 
are to be made available for the examiner 
to review.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  A complete rationale 
for any opinions expressed must be 
provided.  The report of the examination 
must include responses to each of the 
following items:

A.  List all disabilities of the spine 
and head.

B.  For each diagnosis reported in 
response to item A, above, the examiner 
should state a medical opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50-50 probability) that 
the disorders are the result of any 
disease or injury in service.  The 
examiner should also note the 
relationship of any post-service 
intercurrent injuries in relationship to 
any current disabilities diagnosed.

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


